The testimony shows that the mortgagor has remained in possession of the mortgaged premises for more than twenty years, without the payment of interest, or a recognition by him of the mortgage as an existing obligation. These facts give rise to a presumption that the mortgage has been paid or released. 2 Jones Mort. 4 ed. §§ 1195, 1196. Consistently with this presumption, the respondent, Levi Staples, testifies that his mother, the mortgagee, forgave him the mortgage debt, and in this he is corroborated by the testimony of his wife, and also of his brother Charles. We think, therefore, that the bill must be dismissed with costs.